DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively, of U.S. Patent No. 11,339,714 in view of Lockwood (US Patent No: 7,254,951).  Although the claims are not identical, they are not patentably distinct from one another.  The application claims recite an additional feature not claimed in the patent claims.
FOR CLAIM 1:
Application Claim 1
Patent Claim 1
A gas turbine engine

A gas-generator compressor

A combustor

A single stage gas-generator turbine, which comprises an uncooled, subsonic throughflow rotor and a supersonic throughflow stator
A free power turbine

The gas-generator turbine has a specific work of from 200 to 350 kilojoules per kilogram, the specific work being the power output of the gas-generator turbine per unit mass flow therethrough

The gas-generator compressor is an axi-centrifugal compressor comprising a plurality of axial compression stages followed by a single centrifugal compression stage

An International Standard Atmosphere, sea-level static (hereinafter ISA SLS) design point pressure ratio of the axi-centrifugal compressor is from 12 to 16

A ratio of ISA SLS pressure rise across the axial compression stages to ISA SLS pressure rise across the centrifugal compression stage is from 0.75 to 1.
A gas turbine engine

A gas-generator compressor

A combustor

A single stage gas-generator turbine, which comprises an uncooled, subsonic throughflow rotor and a supersonic throughflow stator
A free power turbine







The gas-generator compressor is an axi-centrifugal compressor comprising a plurality of axial compression stages followed by a single centrifugal compression stage

An International Standard Atmosphere, sea-level static (hereinafter ISA SLS) design point pressure ratio of the axi-centrifugal compressor is from 12 to 16

A ratio of ISA SLS pressure rise across the axial compression stages to ISA SLS pressure rise across the centrifugal compression stage is from 0.75 to 1.


With respect to the additional features recited in Application Claim 1, patent Claim 1 fails to recite the gas-generator turbine having a specific work of from 200 to 350 kilojoules per kilogram, the specific work being the power output of the gas-generator turbine per unit mass flow therethrough.  However, Lockwood teaches a gas turbine engine with a turbine having a specific work between 200 and 350 KJ/kg (Table 3, “Engine A” has a specific work of 0.0417 KWH/lb. air, which converts to 331 KJ/kg; Table 4, “Engine C” has a specific work of 0.0411 KWH/lb. air after superheat, which converts to 326 KJ/kg).  Since the patent claim recites the gas turbine engine with a gas-generator turbine and Lockwood teaches a gas turbine engine turbine having a specific work in the claimed range of 200-350 KJ/kg, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to make the turbine of patent Claim 1 with a specific work in the claimed range, as taught by Lockwood, for the purpose of providing the turbine with an ability to extract a specific amount of useful work from a pound/kilogram of air (Column 19, Lines 59-61).
For dependent Claims 2-10, the recited limitations are contained in patent Claims 2-10, respectively.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in the non-final rejection mailed on 12/08/2021 for parent Application No: 17,061,057 (now US Patent No: 11,339,714), the prior art fails to disclose a gas turbine engine comprising a gas-generating turbine, wherein the turbine comprises a supersonic throughflow stator and a subsonic throughflow rotor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745